[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de MOTION FOR CHILD SUPPORT PENDENTE LITE (#113)
The parties have one child, Sam born July 26, 1994. The parents share Sam's custody on a two week repeating arrangement. The plaintiff has the child from Friday after school to Thursday a.m. when she brings him to school. The defendant picks up the child on Thursday afternoon at school and keeps the child with him until Monday a.m. when he brings the child to school. The plaintiff picks up the child after school and keeps the child until Wednesday a.m. when she brings the child to school. The defendant picks up the child after school and keeps the child until Friday a.m. when he brings the child to school. Both parents work outside their home.
The defendant claims that the arrangement is a shared physical custody arrangement. There is no order designating either parent as "custodial parent" as required by section 46b-215a-3 (b)(6)(A) of the child support guidelines. The parents divide the expenses by providing for the boy's needs while the child resides with that parent. Shared custody need not be exactly 50/50 in time nor in meals eaten, Ferraro v. Ferraro, 45 Conn. App. 230,235 (1997).
The court finds the arrangement to be shared custody. There is insufficient evidence for the court to enter a child support order in favor of the plaintiff as requested.
The plaintiff pays the daycare charge of $75 weekly. They both benefit. The defendant is ordered to pay 50% or $37.50 weekly to the plaintiff.
HARRIGAN, J.